Citation Nr: 1431514	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for service-connected right eye refractive error.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to July 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The claims were remanded by the Board in May 2010 for additional development.  In a June 2012 decision, the Board denied entitlement to an initial compensable rating for a service-connected right eye refractive error and again remanded the claim for service connection.  The claim for service connection was remanded a third time in June 2013.  

The Veteran appealed the Board's June 2012 denial of the claim for increased rating to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated that part of the June 2012 Board decision denying a compensable rating for a right eye condition and remanded the claim for further proceedings consistent with the Memorandum Decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's October 2013 Memorandum Decision determined that the June 2012 Board decision lacked adequate reasons and bases for failing to address whether VA had complied with its May 2010 remand directives.  This determination was based on the Veteran's argument that contrary to the Board's remand instructions, the examiner who conducted a December 2011 VA examination was not a physician and had not reviewed the claims file during the examination.  

The Board has reviewed the December 2011 VA eye examination and finds that it was conducted not by a physician, but by an optometrist.  There is also no indication that the examiner conducted a review of the claims folder.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Both these deficiencies must be rectified on remand.

The Board remanded the claim for service connection for a back condition most recently in June 2013, in pertinent part to obtain an adequate VA examination.  A VA examination was conducted in August 2013.  At that time, the Veteran was diagnosed with chronic lumbar strain and mild degenerative arthritis of the thoracic and lumbar spine.  It was the examiner's opinion that each of these conditions had its onset after service and that it is less likely as not that any of these conditions were related to the Veteran's period of service.  The rationale was that there were no diagnosed back conditions at time of discharge, with full range of motion and no pain.  It was also the examiner's opinion that it is less likely as not that the Veteran's current disability was the result of an injury in 1992 while pulling up a battery from a boat buoy while in the Coast Guard.  The rationale appears to be based on the fact that the Veteran was asymptomatic for about two years after that injury, and that a January 1995 discharge examination noted full range of motion of the spine; negative straight leg raise; no tenderness; and did not diagnose a condition.  The examiner noted that it is not unusual to have normal degenerative changes of the thoracic and lumbar spine as a normal course of aging.  It was also the examiner's opinion that it is less likely as not that the Veteran's current back disability was related to any injury in 1994.  The rationale appears to be based on the January 1995 discharge examination, which noted a history of back pain but documented a normal exam with full range of motion, normal straight leg raise and no pain, and no diagnosis of a back condition.  The examiner also noted that x-rays did not show degenerative arthritis in 1994.  

The VA examiner who conducted the August 2013 VA examiner failed to consider the Veteran's report of recurrent back pain made at the time of the January 1995 discharge examination, as well as his report at the time of the July 2012 VA examination that he had had intermittent back pain since service, in providing an opinion against the claim.  The rationale employed by the August 2013 VA examiner also did not provide an adequate discussion as to why the current back conditions are not related to the in-service injuries in 1992 and 1994, especially given the Veteran's complaints of continuous symptoms since those injuries.  

The VA examiner who conducted the August 2013 VA examination also did not provide an opinion as to whether it is at least as likely as not the previously-diagnosed lumbar scoliosis (diagnosed at the time of the July 2012 VA examination) is related to any in-service disease, event, or injury, including the 1992 and 1994 injuries noted in the service treatment records.  The Board acknowledges that the examiner determined that there was no evidence to support a diagnosis of congenital back problems or scoliosis at the time of the August 2013 VA examination, and that it was the examiner's opinion that "if the scoliosis had been present or persistent on Xrays Aug 5, 2013 then it would have been considered congential [sic] and not related to service."  The latter reference, however, was made in relationship to the in-service finding of minimal s-shaped curvature or scoliosis on a July 1994 x-ray of the thoracic spine.  

On remand, an addendum opinion should be obtained from the August 2013 VA examiner.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records must be obtained and efforts should be made to obtain the x-rays noted to have been taken at the time of the December 2011 VA back examination.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the x-rays noted to have been taken at the time of the December 2011 VA back examination.  

2.  Obtain the Veteran's treatment records from the Sioux Falls VA Health Care System, dated since July 2013.  

3.  When the foregoing development has been conducted, return the claims files and a copy of this remand to the VA examiner who conducted the August 2013 back conditions DBQ.  The examiner is asked to provide an addendum opinion as to the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's chronic lumbar strain and mild degenerative arthritis of the thoracic and lumbar spine, as well as the lumbar scoliosis diagnosed at the time of the July 2012 VA examination, is related to any in-service disease, event, or injury, including the 1992 and 1994 injuries noted in the service treatment records?

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  In providing the opinion, the examiner must consider and discuss the Veteran's report of recurrent back pain at the time of the January 1995 discharge examination and his report at the time of the July 2012 VA examination that he had had intermittent back pain since service.  

If the August 2013 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled and the requested opinion provided.

4.  Schedule the Veteran for an appropriate VA eye examination with an ophthalmologist, to assess the current severity of his service-connected right eye refractive error.  The examiner must review the claims file and all relevant electronic medical records.  

All tests and studies deemed necessary should be accomplished, and all special tests and clinical findings should be reported. 

The examiner must specifically indicate the degree of visual impairment in the Veteran's right eye and discuss whether the Veteran's right eye disability results in incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  

All findings should be reported in detail, and the examiner should provide the rationale for any opinions given.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



